Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 5/06/2022 in which claims 1-15 are pending, and claim 1 is currently amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hans et al. (WO9006832), herein referred to as Hans.
In regards to claim 1, Hans discloses a power tool comprising: a rotatable support arrangement (shaft 32) for supporting at least one cutting disc and being configured to be rotatably driven by an electric motor; a shroud (housing 5) for restricting the path of debris generated in use and defining a shroud outlet opening (laterally directed opening 24; figs. 3 and 4) through which debris can be sucked by a vacuum device (e.g. a suction hose for removing the chips); a sub-volume (chip channel 22) defined within the shroud (housing 5), an outlet (e.g. bend 23) from the sub-volume in fluid communication with the shroud outlet opening and an inlet (between 27 and 22) thereto distal to the shroud outlet opening in fluid communication with remaining volume in the shroud; wherein the inlet to the sub-volume and the outlet from the sub-volume extend along first and second axes in different planes (best shown in Figure 3) and a conduit (defined by the peripheral wall 27 and internal wall of 5; fig. 4) defining the sub-volume is configured so debris sucked through the sub-volume undergoes a change in direction by riding along a curved wall (27) of the conduit providing that debris exits the sub-volume travelling along a direction substantially parallel with the second axis (aligned with the outlet 23), the curved wall of the conduit having a body that gradually narrows from the inlet to the outlet (side walls 18 and 27 form the body of the curved wall 27 that narrows from the inlet to the outlet in an “A” shape alternatively, the perimeter of the chip channels forms a peripheral wall that narrows ).


    PNG
    media_image1.png
    761
    1026
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    779
    1236
    media_image2.png
    Greyscale

In regards to claim 2, Hans discloses wherein the first and second axes are orthogonal.

    PNG
    media_image3.png
    732
    903
    media_image3.png
    Greyscale


In regards to claim 3, Hans discloses wherein the conduit has components of curvature in first and second orthogonal planes for guiding debris riding therealong between the inlet and the outlet of the sub-volume.

    PNG
    media_image4.png
    753
    827
    media_image4.png
    Greyscale


In regards to claim 4, Hans discloses wherein a first component of curvature is in a vertical plane since the outlet from the sub-volume is located higher than the inlet thereto and a second component of curvature is along a horizontal plane (the circular saw is portable and positional such that the planes can be adjusted to be considered in vertical and horizontal planes).
In regards to claim 13, Hans discloses wherein the shroud outlet opening (24) extends through a side wall of the shroud (figs 3 and 4).
In regards to claim 14, Hans discloses wherein the power tool is a rotary cutting tool for cutting masonry (hand held circular saw)
In regards to claim 15, Hans discloses wherein the power tool is a wall chaser (hand held circular saw).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hans et al. (WO9006832), herein referred to as Hans in view of Rodriguez (U.S. Publication 2018/0326515).
In regards to claim 5, Hans discloses wherein the shroud (5) comprises a first shroud part (5) and a second shroud part (8) but does not disclose that that they are configured to move relative to each other via at least one hinge coupling for opening and closing the shroud.  Attention is directed to the Rodriguez cutter.  Rodriguez discloses a shroud for the cutter that is formed in two parts with a hinge E and then is fixed in place with a threaded element 14. The hinged shroud accommodates a conduit path for a tube that allows for cooling material to be   dispensed to the blade that is formed on both sides of the shroud. The hinged shroud allows for an easier opening of the shroud to access the interior and the blade for cleaning or replacement purposes, rather than needing a separate tool to detach the two sides of the shroud. It would have been similarly obvious to one having ordinary skill in the art to have utilized a hinge and threaded fastener for the attachment of the Hans two shroud halves as taught by Rodriguez to allow for easier access to the blade and shroud interior.
In regards to claim 6, the modified device of Hans discloses wherein the first shroud part (5) and the second shroud part (8) are configured to move relative to each other via a single hinge coupling (E as modified by Rodriguez).
In regards to claim 7, the modified device of Hans discloses wherein the conduit (22) is at least partially defined by a guide (27) provided on one of the first and second shroud parts (5/8; see fig. 4.
In regards to claim 8, the modified device of Hans discloses wherein the guide (27) is coupled to one of the first and second shroud parts (5/8; fig. 4).
In regards to claim 9, the modified device of Hans discloses wherein the conduit (22) is at least partially defined by first and second guide parts (left and right side of 27; per Fig. 4), the first guide part provided on the first shroud part and the second guide part provided on the second shroud part.

In regards to claim 10, the modified device of Hans discloses wherein at least one of the first and second guide parts are coupled to the shroud (left and right side of 27; per Fig. 4).
In regards to claim 11, the modified device of Hans discloses wherein the first shroud part (5) and the second shroud part (8) are maintained in a closed configuration by a securing mechanism that can be selectively released by a user (via fastener 14 as modified by Rodriguez).
In regards to claim 12, modified device of Hans discloses wherein the sub-volume (22) is a volume defined between an inner surface of the shroud (5/8) and the guide (27).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724